DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12, it is unclear how the structure of the mechanical actuator relates to the structure of “a drive” as recited in claim 10.  The instant specification makes clear in lines 8-9 of page 6 that the drive can be a mechanical actuator.  For the purpose of examination, the claim is interpreted to explicitly recite that the drive comprises a mechanical actuator.
Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive.
Applicant argues that each of the prior art references do not disclose a flexible portion that is configured to bend only about a central region of the flexible portion.  The Examiner respectfully disagrees.  Using the broadest reasonable interpretation of limitation, the respective flexible portions of Hein and Nash are not excluded by the instant claims.  The limitation does not exclude a compound bend as used in each of the references, and the compound bending is viewed to be “about the central region of the flexible portion” as the each of the bends is symmetrical with respect to the central axis of the flexible portion. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 3,297,244).
In regard to claim 1, Hein discloses a centrifugal separation chamber (formed by bowl-shaped member 5 and cap 6) rotatable about an axis (defined by drive shaft 13) and having a variable volume separation space (the interior separation space) therewithin and a port (perforation 24) in fluid communication with the volume for filling and emptying the volume, the chamber comprising a relatively rigid portion (upper portion 22 and cap 6) proximal to the port which has walls defining a part of the volume and arranged to provide reducing dimensions of the volume toward the port (see Figure 1); and a flexible portion (base portion 21 and diaphragm 18) distal to the port for providing said variable volume, the flexible portion including a mechanical interface (contact with cone 9) for transmitting movement to the flexible portion to cause said variable volume as cone 9 is moveable by adding fluid through pipe 12, wherein the flexible portion is configured to bend only about a central region of the flexible portion in response to movement of the mechanical interface.  The bend of the flexible region as depicted in Figure 2 is viewed to be a “bend only about a central region” as the compound bending is uniform about the central region of the flexible portion.  The amended claim has not excluded a compound bend as described by Hein in view of the broadest reasonable interpretation of the claim.  See col. 1, line 43 through col. 2, line 20; col. 3, lines 10-27 and Figure 1.
In regard to claim 2-3, Hein discloses wherein the rigid portion (upper portion 22 and cap 6) supports the flexible portion (base portion 21 and diaphragm 18) as the bead 19 of the diaphragm is clamped between the cap 6 and a flange 20 of the bezel 7 and the flange 23 of the upper portion 22 and base portion 21 is clamped between bezel 7 and cap 6.  Further, the rigid portion defines a cross sectional area transverse to the axis which progressively decreases in area closer to the port as the upper portion 22 and cap 6 is shaped to taper toward the port (perforation 24).  See Figure 1 and col. 1, line 69 through col. 2, line 7.
In regard to claim 4, Hein teaches that the flexible portion comprises a membrane (diaphragm 18) which is operable when forced by the mechanical interface with cone 9 to form a shape approximating the inner tapering shape of the relatively rigid portion (see Figure 1) to reduce the chamber volume.  See col. 3, lines 28-44 and Figure 1.
In regard to claim 7, Hein discloses wherein the rigid portion (upper portion 22 and cap 6) and the flexible portion (base portion 21 and diaphragm 18) are held together in a fluid tight manner by means of a clamping ring (flange 20) for compressing the flexible member (specifically, the bead 19 of the diaphragm 18 or the flange 23 of the united upper and base portions) against the rigid portion and having complementary formations which clamp the flexible element between the clamping ring and the rigid portion in a fluid tight manner.  See Figure 1 and col. 1, line 69 through col. 2, line 7.
In regard to claim 8, Hein discloses that the flexible portion (diaphragm 18) can be “formed of rubber or similar material.”  See col. 1, lines 69-71.  Thus, this is viewed to include at least the claimed specie of natural rubber and the other recited synthetic rubbers.
In regard to claim 9, Hein discloses wherein the rigid portion (upper portion 22) is formed from transparent plastics.  See col. 2, lines 44-48.
In regard to claims 10-11, Hein discloses a system which further includes a chamber rotation mechanism (drive shaft 13 is connected to a motor in motor casing 11) which is capable of separating the whole blood within the chamber and a drive (the assembly defined by the cone 9 and pipe 12) for transmitting move having a linear component to the separation chamber via said mechanical interface to cause said varying volume.  It is viewed that the assembly defined by the cone 9 and the pipe 12 is a hydraulic actuator as Hein discusses metering liquid via pipe 12 to cause displacement in the diaphragm.  See col. 1, lines 56-68; col. 3, lines 10-44 and Figure 1.
In regard to claim 16, Hein discloses wherein the flexible portion (base portion 21 or diaphragm 18) is secured to the relatively rigid portion (upper portion 22) at a peripheral region of the flexible portion either by the clamping structures such as bezel 7 and cap 6 or at the flange 23.  See Figure 1.
In regard to claim 17, Hein discloses wherein the rigid portion (upper portion 22) has a cone shape.  See Figure 1.

Claims 1-8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash et al. (US 8,870,733; hereinafter “Nash”).
In regard to claim 1, Nash discloses a centrifugal separation chamber (device 300) rotatable about an axis (X) and having a variable volume separation space (the interior separation space) therewithin and a port (ports 328 and 327) in fluid communication with the volume for filling and emptying the volume, the chamber comprising a relatively rigid portion (end cap 315 and barrel 306) proximal to the port which has walls defining a part of the volume and arranged to provide reducing dimensions of the volume toward the port (see Figure 1); and a flexible portion (flexible bladder 312) distal to the port for providing said variable volume, the flexible portion including a mechanical interface (for connection to shaft 305) for transmitting movement to the flexible portion to cause said variable volume as the shaft is used to rotate the chamber which provides the force used to compress the bladder as liquid components are expelled therefrom, wherein the flexible portion is configured to bend only about a central region of the flexible portion in response to movement of the mechanical interface, wherein the flexible portion is configured to bend only about a central region of the flexible portion in response to movement of the mechanical interface.  The bend of the flexible region as depicted in Figures 10 and 11 is viewed to be a “bend only about a central region” as the compound bending is uniform about the central region of the flexible portion.  The amended claim has not excluded a compound bend as described by Nash in view of the broadest reasonable interpretation of the claim.  See Figures 7-11 and col. 8, line 55 through col. 10, line 11.
In regard to claim 2-3 and 17, Nash discloses wherein the rigid portion (end cap 315 and barrel 306) supports the flexible portion (bladder 312) as the bladder is captured in a return fold 339 between a barrel projection 338 and the end cap 315.  Further, the rigid portion defines a cross sectional area transverse to the axis which progressively decreases in area closer to the port as the barrel 306 is shaped to taper toward the port (ports 328 and 327) which forms a cone shaped surface.  See Figure 7 and col. 8, lines 60-64.
In regard to claim 4, Nash teaches that the flexible portion comprises a membrane (bladder 312) which is operable when forced by the mechanical interface to form a shape approximating the inner tapering shape of the relatively rigid portion (see Figures 10 and 11) to reduce the chamber volume.
In regard to claim 5, Nash discloses wherein the chamber includes a discrete conduit (annulus 341) leading to the port 328 at the area which is furthest away from the axis.  See Figure 7 and col. 9, lines 1-10.
In regard to claim 6, Nash discloses a rotatable seal (O-rings 318) adjacent to port (ports 328 and 327) for allowing rotation of the chamber at the same time as a fluid tight connection to a stationary fluid conduit (passages 316 and 317).  
In regard to claim 7, Nash discloses wherein the rigid portion (end cap 315 and barrel 306) and the flexible portion (bladder 312) are held together in a fluid tight manner by means of a clamping ring (return fold 339) for compressing the flexible member against the rigid portion and having complementary formations which clamp the flexible element between the clamping ring and the rigid portion in a fluid tight manner.  See Figure 7 and col. 8, lines 60-64.
In regard to claim 8, Nash discloses that the flexible portion (bladder 312) can be made of silicone rubber.  See col. 10, lines 1-4.
In regard to claim 16, Nash teaches that the flexible portion (flexible bladder 312) is secured to the relatively rigid portion (end cap 315 and barrel 306) at a peripheral region of the flexible portion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nash.
In regard to claim 9, Nash teaches that a portion of material in a different embodiment can be made of a clear material so that the progress of the red blood cell removal can be observed through the outer case.  See col. 4, lines 36-41.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a clear plastic material to form at least a portion of the rigid portion of the device of Nash such that the movement of the bladder and/or the blood therewithin can be viewed by an operator to enable proper operation thereof.  
In regard to claim 18, it would have further been within the ambit of one of ordinary skill in the art to have selected a clear plastic material from the well-known recited options without creating any new or unexpected result.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Schill et al. (US 5,728,040; hereinafter “Schill”).
In regard to claim 12, Hein discloses a hydraulic actuator as discussed above.
Hein does not explicitly disclose wherein the drive comprises a mechanical actuator as claimed.
Schill discloses a variable volume centrifuge bowl in which the volume of the bowl can be adjusted using a mechanical actuator (a linear displacement device 22 ) comprised of a rack 84 and a pinion 86 which moves a piston shaft 70 to change the separation volume in the bowl 10 using the piston head 68.  See figure 2 and col. 4, line 26 through col. 6, line 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mechanical actuator of Schill for the hydraulic actuator of Hein as the components are functionally equivalent without creating any new or unexpected results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In regard to claim 19, Schill teaches that the linear displacement device 22 is uses a crank 88 to move the rack 84 and pinion 86 in an electrical, mechanical and automatic manner.  While Schill does not explicitly disclose an electric stepper motor, it would have been obvious to one of ordinary skill in the art to have used an electrical stepper motor to turn the crank electrically and mechanically as stepper motors are extremely well known and widely used in such a manner.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Nash.
In regard to claims 13-15, Hein discloses wherein whole blood is centrifugally separated in the chamber of the device such that components of the whole blood, such as plasma and red blood cells, are separated therefrom.  Hein teaches that the separated components can be transferred through the perforation 24 into an output container defined by wall 25 by means of moving the cone 9 by pumping hydraulic fluid via pipe 12.  See Figure 1 and col. 2, line 55 through col. 3, line 44.
Hein is silent in regard to wherein the transferring occurs through the selective opening of one or more valves.
Nash discloses a similar process of separating whole blood wherein the separated components are transferred out the separation chamber via selective opening of valves formed by O-rings 318 which are operated with ports 328 and 327.  Thus, Nash allows for the selective transfer of separated blood components to one or more output containers via passages 316 and 317.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the valves of Nash with the apparatus and method of Hein for the purpose of enabling the selective and controlled transfer of separated components into output containers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774